DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method for measuring total oxidant in a seawater sample, classified in G01N 27/4168.
II. Claims 11-20, drawn to a measurement device (e.g., claim 11) or a product (e.g., claim 20) for measuring total oxidant in a seawater sample, classified in G01N 27/44704.

Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed in Invention II can be used in a materially different process of using that product because Invention II claims a measurement device comprising at least one measurement chamber or a product mainly consists of a memory (e.g., claim 11) or a storage device (e.g., claim 20) storing instructions and/or codes that is capable of performing the method of Invention I.   However, such a broad measurement device comprising at least one measurement chamber or a product can be used in a materially .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Stanley Ference, the representative of applicant, and talked to Darwin King, Jr. on January 20, 2022 to request an oral election to the above restriction requirement.
During a telephone conversation with Darwin King, Jr., another representative of applicant, on January 21, 2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 20 recite instructions (claim 11) and code (claim 20) executable by the processor to form a seawater solution and a formed iodine; to place the seawater solution in a measurement device; and to measure the amount of total oxidant in the seawater sample.  The specification does not disclose the algorithm/code for forming a seawater solution and iodine; placing the seawater solution in a measurement device; and measuring the amount of total oxidant in the seawater sample.  The diagram in Fig. 1 is not sufficient to support the written disclosure requirement.  It is simply a conceptual diagram but not an actual algorithm on how the processor executes the instructions/code to perform these specific physical steps.
Subsequent dependent claims 12-19 are rejected due to their dependencies on rejected base claim 11.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 11 and 20 recite instructions (claim 11) and code (claim 20) executable by the processor that
“form(s) a seawater solution and a formed iodine by introducing a buffer and an iodide reagent to a seawater sample, wherein the seawater sample contains an amount of oxidant;
place(s) the seawater solution in a measurement device, wherein the measurement device comprises a boron doped diamond working electrode reacting with the seawater solution and the formed iodine, wherein an electrochemical process reduces the formed iodine to iodide; and 
measure(s) the amount of total oxidant in the seawater sample by measuring, using the measurement device, an amount of iodide in the seawater sample.”

Addressing now the “Wands” factors (MPEP 2164.01(a)).
(A) The breadth of the claims: The claims are broad in scope as they claim a measurement device (claim 11) and a product (claim 20) intended for measuring total oxidant in a seawater sample comprising a memory (claim 1) or a storage device (claim 20) having instructions (claim 11) or code (claim 20) executable by the processor.
(B) The nature of the invention: The invention is directed to an apparatus for measuring total oxidant in a seawater sample (preamble of claims and 20).
(C) The state of the prior art: The invention is in the field of electrochemical technique, using electrochemical sensors having electrodes on which redox reactions occur under an electrical field.  The electrochemical sensors can be used to measure a variety of samples, such as gases, ions in liquids.  The electrochemical sensors can be controlled by a computer for measurements, for example, applying an electrical field on electrodes, recording an electrical signal, calculating an output signal, and analyzing the collected data.
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be knowledgeable of using an electrochemical sensor for measurement, including sample making, sample loading, experimental operating, and data analysis.
(E) The level of predictability in the art: While using a computer to control an electrochemical sensor for measurement was a well-developed field at the effective filing time of the invention and so had some measure of predictability, it is unclear (1) how to form a seawater solution by the processor; or (2) how to place the seawater solution in the measurement device by the process.
(F) The amount of direction provided by the inventor: Applicant does not disclose sufficient direction on how to form the seawater solution and place it in the measurement device by the processor.
(G) The existence of working examples: Applicant only discloses a flowchart including the steps of “form a seawater sample” and “place the seawater solution in a measurement device” in Fig. 1.  It is unclear how the processor performs these physical actions as claimed.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reason discussed above, which in sum, are that Applicant does not provide guidance as to “form a seawater solution and place the seawater solution in a measurement device,” and use of the invention would require undue experimentation and so is not enabled.
Subsequent claims 12-19 are rejected due to their dependencies on rejected base claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “a seawater sample” in lines 1 and 7.  It is unclear whether these two seawater sample are the same or not.  It is suggested to change it into “the seawater sample” in line 7.
Claim 11 recites “a measurement device” in lines 1 and 9.  It is unclear whether these two measurement devices are the same or not.  It is suggested to change it into “the measurement device” in line 9.
Subsequent dependent claims 12-19 are rejected due to their dependencies on rejected base claim 11.
Claim 12 recites “the iodine reagent” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the iodide reagent.”
Claim 20 recites “the processor” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “an processor.”
Claim 20 recites “a seawater sample” in lines 1 and 5.  It is unclear whether these two seawater sample are the same or not.  It is suggested to change it into “the seawater sample” in line 5.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the at least one measurement chamber and the memory and/or the processor.  Claim 11 recites at least one measurement chamber that seems to be part of the measurement device for measuring total oxidant in a seawater sample and a processor and a memory storing instructions executable by the processor to “form a seawater solution and a formed iodine; place the seawater solution in a measurement device; and measure the amount of total oxidant in the seawater sample.”  It seems that the processor and the memory are parts of a computer, and it is not clear how the processor forms a seawater solution or places the seawater solution in the measurement device.  The specification discloses the seawater sample which may include a sample from a natural body of water, a holding tank, a processing tank, a pipe, a ballast waste system, a ballast water treatment system, sea chest, ballast tank, or the like ([0025] lines 1-3), but it is not clear how the processor performs all these physical actions.  There is also no algorithm to describe what is being done to form the seam solution and to place the seawater solution in the measurement device.  Therefore, the claimed limitations requiring the processor to perform these physical functions make the claim scope unclear.
Subsequent dependent claims 12-19 are rejected due to their dependencies on rejected base claim 11.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a measurement device and a processor.  Claim 20 only recites a storage device of the claimed product for measuring total oxidant in a seawater sample, and the storage device having code being executable by the processor and requiring placing the seawater solution in the measurement device, but it does not positively recite the measurement device and the processor as structural limitations of the claimed product.  Further, claim 20 claims the code being executable by the processor that forms a seawater solution and a formed iodine and that places the seawater solution in a measurement device.  It is not clear how the processor forms a seawater solution or places the seawater solution in the measurement device.  The specification discloses the seawater sample which may include a sample from a natural body of water, a holding tank, a processing tank, a pipe, a ballast waste system, a ballast water treatment system, sea chest, ballast tank, or the like ([0025] lines 1-3), but it is not clear how the processor performs all these physical actions.  There is also no algorithm to describe what is being done to form the seam solution and to place the seawater solution in the measurement device.  Therefore, the claimed limitations requiring the processor to perform these physical functions make the claim scope unclear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                               

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795